NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       MAR 21 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 GUOHUA SHAO,                                      No. 13-73155

              Petitioner,                          Agency No. A099-464-042

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Guohua Shao, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

in light of the inconsistencies as to when Shao first learned of corruption at his

workplace and acted against it, as well as the lack of detail in Shao’s testimony

regarding his organization of the anti-corruption protest. See id. at 1048 (adverse

credibility determination reasonable under the “totality of circumstances”); Jin v.

Holder, 748 F.3d 959, 966 (9th Cir. 2014) (agency properly considered lack of

detail as one factor under the totality of circumstances). We reject Shao’s

contention that the agency did not sufficiently address his explanations for the

inconsistencies. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). In

the absence of credible testimony, Shao’s asylum and withholding of removal

claims based on his anti-corruption activities fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Shao does not challenge the BIA’s denial of his claim based on China’s

                                           2                                   13-73155
population control policy. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th

Cir. 1996).

      Finally, we lack jurisdiction to consider Shao’s contention as to CAT relief

because he did not exhaust it before the BIA. See Barron v. Ashcroft, 358 F.3d

674, 677-78 (9th Cir. 2004). We also lack jurisdiction to consider any request by

Shao for prosecutorial discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644

(9th Cir. 2012).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  13-73155